Citation Nr: 1454634	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  12-06 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for lumbosacral spine degenerative disease and degenerative joint disease with radiculopathy. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 2000 to July 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision decided by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah and issued by the RO in Anchorage, Alaska.

In May 2013, the Veteran testified before the undersigned Veterans Law Judge at a hearing sitting at the RO in Anchorage.  A transcript of that proceeding has been associated with the claims file.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the records in Virtual VA reveals that it contains a transcript of the May 2013 hearing.  All other documents contained therein are either duplicative of the evidence in the paper claims file or irrelevant to the issue on appeal.  A review of the VBMS system reveals it contains no documentation.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

The Veteran seeks to establish service connection for lumbosacral spine degenerative disc disease and degenerative joint disease with radiculopathy, characterized as chronic lower back pain.  The Veteran contends that he suffered injuries to his back on two separate occasions while in service, once when he accidentally struck himself in the back with a piece of equipment called a "picket pounder" while digging holes for a fence, and once when he was thrown from an armored personnel carrier.  In September 2004, two years after his discharge, the Veteran was treated for back pain.  At that time, the Veteran reported that he had been experiencing lower back pain for approximately three years, and that it was related to his time in service.  He filed his claim for service connection six years later, in August 2010.

The Veteran was provided with a VA examination in January 2011 to determine the etiology of his chronic lower back pain.  The examiner opined that the Veteran's back disability was less likely as not related to his service as his treatment records did not contain any evidence of complaints of back pain during service.

However, the Board finds that such opinion is inadequate.  In this regard, in Dalton v. Nicholson, 21 Vet. App. 23 (2007), the United States Court of Appeals for Veterans Claims (Court) determined that an examination was inadequate where the examiner did not comment on the Veteran's reports of in-service injury and instead relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.  Here, the January 2011 VA examiner did not discuss the Veteran's lay assertions of injuries suffered in service.  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Since the January 2011 VA examiner relied solely on the fact that the Veteran's service treatment records were silent as to back pain to support his negative opinion, the Board finds such examination to be inadequate.  Therefore, a remand is necessary in order to obtain an addendum opinion so as to determine the nature and etiology of the Veteran's current chronic lower back pain.


Accordingly, the case is REMANDED for the following action:

1.  Return the claims file, to include a copy of this remand, to the January 2011 VA examiner for an addendum opinion.  If the examiner who drafted the January 2011 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

The claims file and a copy of this remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine the following:

a) Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a lumbosacral spine disability is related to active service or any incident in service, to include sustaining a back injury while utilizing a post picker or being thrown from a personnel carrier.  A complete rationale must be provided for any opinions expressed.

The examiner also is advised that the lack of service treatment records showing a lumbosacral spine disability is not evidence that such disability did not occur during service.

In offering an opinion, the examiner must acknowledge that the Veteran is competent to report the onset and continuity of symptomology since service.  The examiner should also discuss the rationale for the opinion, whether favorable or unfavorable, and cite to specific evidence of the record if necessary.

b) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed lumbosacral spine degenerative disc disease and degenerative joint disease with radiculopathy manifested within one year of the Veteran's service discharge in July 2002 and, if so, to describe the manifestations.  The examiner should specifically comment on the Veteran's contention that he was experiencing chronic lower back pain within one year of service discharge, and provide a detailed rationale for his opinion.

2.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the AOJ should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



